Citation Nr: 0306774	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $2,507, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



REMAND

The veteran had active service from March 1951 to December 
1952.  He died in April 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
July 1999, which denied waiver of recovery of an overpayment 
in the calculated amount of $2,507, on the basis that the 
appellant had shown bad faith in the creation of the 
overpayment.

This case was previously before the Board in December 2000 
when it was remanded for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and readjudication of the issue 
of waiver of recovery of overpayment of death pension 
benefits, to include whether the overpayment was properly 
created.  Unfortunately, the requested action was not 
completed and another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (Where remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

A review of the claims file shows that the most recent 
correspondence from the appellant is her VA Form 9, Appeal to 
Board of Vetarans' Appeals received in August 1999.  She gave 
her address as a street address in Blytheville, Arkansas.  
Following the December 2000 remand of the Board, in December 
2001 a letter was sent by the RO to the appellant addressed 
to a P.O. Box in Blytheville, Arkansas, an earlier address 
shown in the claims file.  This letter asked the appellant to 
submit any evidence she may have showing that she did not 
receive employment income prior to December 1998, which was 
being counted and responsible for putting her countable 
income above the excess of the maximum allowable rate for the 
years 1995, 1996, 1997, and 1998.  The RO followed up with 
another letter in July 2002 addressing the issue of whether 
the debt was properly created, as instructed in the Board's 
remand.  This letter was also sent to the P.O. Box address.  
The appellant did not respond.  

In September 2002, the RO sent the appellant a supplemental 
statement of the case (SSOC) referencing the two letters, and 
continuing the denial of waiver of overpayment.  This, 
however, was sent to the appellant at the street address 
given in her VA Form 9.  In December 2002, the RO noted that 
the SSOC may have been sent to the wrong address, and sent 
another copy to the appellant at the P.O. Box address to 
which the letters were sent, adding that this was not 
believed to be the appellant's address.  While the SSOC was 
sent to both addresses, it appears that the actual letters 
were sent only to the P.O. Box address which is not the most 
recent address provided by the appellant.  As such, it is 
possible that the appellant may not have been fully informed 
of the content of the two letters, in compliance with the 
VCAA and an integral part of the Board's December 2000 remand 
instructions.  The claims file does not show any contact from 
the appellant since her August 1999 substantive appeal and 
she has not responded to any of the RO's subsequent 
correspondence.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should send copies of the December 
2001 and July 2002 letters to the 
appellant at the street address provided 
by her in the August 1999 VA Form 9 
Appeal to the Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




